Nott, J.
I am of opinion that a non-suit ought to be granted. The plaintiff has had the full benefit of his contract, and appears to have been satisfied with it; and, I am not satisfied that it was an unreasonable one. Few persons perhaps would have the trouble of such a man, for the services of the ablest bodied man in the state. As for defendant’s *449Saying he could not let him go ; perhaps he was not authorised by contract to let him go : perhaps his services were useful only in some particular kinds of work: he might have been more useful to him about harvest than any other time. In any view of the case he is not entitled to the verdict. If he is unable to take care of himself, let his friends apply to the Court of Equity, and have a committee appointed for him. Until then he must be bound by his contracts, when there is no fraud or undue ad* vantage taken of his situation.
Justices Smith and Colcock concurred*